MANISTERE DE L’ECONOMIE, REPUBLIQUE DU CONGO

DU DEVELOPPEMENT INDUSTRIEL Unité * Travail * Progrès
ET DE LA PROMOTION DU SECTEUR PRIVE ARR EE
COMMISSION NATIONALE
DES INVESTISSEMENTS

&! 0 9 néon.

AVENANT N°2
À LA CONVENTION D’ETABLISSEMENT
ENTRE

LA REPUBLIQUE DU CONGO
ET 1
LA SOCIETE INDUSTRIE FORESTIERE
DE OUESSO (IFO)

Le présent Avenant est conclu
ENTRE
LA REPUBLIQUE DU CONGO,

Représentée par Monsieur Gilbert ONDONGO, Ministre d'Etat, Ministre de l'Econceie =
Développement Industriel et de la Promotion du Secteur Privé,

Ci-après dénommée « LE CONGO »,
D’une part,
ET
LA SOCIETE INDUSTRIE FORESTIERE DE OUESSO «IFO »,

Société à Responsabilité Limitée Unipersonnelle (SAREU), domiciliée en République du
Congo, B.P. 125, Ouesso-Neombé, Département de la Sangha,

Imimatriculée au Registre de Commerce et du Crédit Mobilier sous le n° RCCM CG-OUE-08
B 001

NIU : M 2005110000351115,
Représentée par Monsieur Pascal DESMEDT, Directeur Général,
Ci-après dénommée « LA SOCIETE »,

D'autre part,

PREAMBULE
Vu la loi n° 6-2003 du 18 janvier 2003, portant Charte des Investissements :

Vu le décret n° 2003-57 du 22 avril 2003, portant création, attributions et composition de la
Commission Nationale des Investissements ;

Vu le décret n° 2004-30 du 18 février 2004, fixant les modalités d’agrément des entreprises
aux avantages de la Charte des investissements ;

Vu la Convention d’Etablissement n° 1322/MEPATI/CNI du 11 octobre 2011 signée entre la
République du Congo et la Société INDUSTRIE FORESTIERE DE QUESSO «FO»:

Va l'avenant n° 884/MEPATI/CNI du 29 août 2012 à la Convention d’Etablissement n°
1322/MEPATICNI du 11 octobre 2011 signée entre la République du Congo et la Société
INDUSTRIE FORESTIERE DE OUESSO «IFO ».

2/a
Est préalablement exposé ce qui suit :

- La SGCIETE INDUSTRIE FORESTIERE DE OUESSO «IFO » est une société
dont es activités portent sur l’exploitation forestière, la transformation et la
commercialisation de bois et produits de bois. Elle est implantée dans le Département
de la Sangha, notamment à Neombé, une zone enclavée.

- Le 11 octobre 2011, la société a signé avec l’Etat congolais une convention
d'établissement n° 1322/MEPATICNE, pour une durée de cinq (5) ans, compter du 17
juillet 2011;

- En date du 29 août 2012, suite à des nouveaux investissements, la société a signé avec
PEtat congolais un avenant à la convention ci-dessus citée, portant la durée de celle-ci
de cinq (5) à sept (7) ans, à compter du 1° janvier 2011 ;

= Dans la nuit du 14 au 15 novembre 2016, un incendie s’est déclenché dans le site de ta
société en endommageant le magasin central, une partie de l'atelier lamellé-cotlé, une
partie de l’atelier affütage et une partie du garage ;

- Le 19 décembre 2016, à la demande de la société, l'Etude de Maître Brice Bruno
OKEMBA ELENGA a effectué une mission pour constater et évaluer l'étendue du
sinistre ;

- Malgré cet incident, le 10 janvier 2017, la société a fait l’objet d’un contrôle des
engagements pris sanctionné par un procès-verbal signé le 14 janvier 2017. Ce
contrôle a permis de constater que la société avait largement dépassé les estimations
de son programme d'investissement ;

- Au regard des dégâts causés par l'incendie, la SOCIETE INDUSTRIE
FORESTIERE DE QUESSO « IFO » a droit à un avenant prorogeant la validité de
la convention d'établissement de deux ans et demi.

3/a
II 2 été convenu ce qui suit :

Article premier : Le présent avenant à la convention d’établissement n° 1322/MEPATI/CNI
du 11 octobre 2011 entre le République du Congo et la Société INDUSTRIE
FORESTIERE DE OUESSO «IFO » proroge la validité convention de deux ans et demi, à
compter du 1” janvier 2018.

Article 2: Les dispositions de l’article 1”, des articles 24, 25 et 26 de la convention
d'établissement du 11 octobre 2011 entre la République du Congo et la Société INDUSTRIE
FORESTIERE DE OUESSO « IFO », demeurent inchangées.

Article 3 : Le présent Avenant établi en trois (3) originaux, et qui prend effet à compter du 1°

janvier 2018, sera publié et communiqué partout où besoin sera. /-

Fait à Brazzaville le (3 Q AQUT 2017

POUR LA SOCIETE : POUR LA REPUBLIQUE DU CONGO :

Le Ministre d'Etat, Ministre de l’Economie, du
Développement Industriel et de ia Promotion du
Secteur Privé,

Pascal DESMEDT

aja
